HEI Exhibit 10.19(b)

AMENDMENTS TO THE AMERICAN SAVINGS BANK SUPPLEMENTAL

EXECUTIVE RETIREMENT, DISABILITY, AND DEATH BENEFIT PLAN

FREEZING BENEFIT ACCRUALS EFFECTIVE DECEMBER 31, 2008

The following amendments are made to the American Savings Bank Supplemental
Executive Retirement, Disability, and Death Benefit Plan (the “Plan”), which was
restated effective January 1, 2009, to comply with final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended. For purposes of
the freeze of benefit accruals, the provisions of the restated Plan, as amended
by this document, shall be effective December 31, 2008.

 

  1. The following paragraph is added to the end of the Prologue to the Plan:

The Plan is frozen effective December 31, 2008. After that date, there will be
no new Participants in the Plan, and no further benefits will accrue to any
Participant.

 

  2. Effective January 1, 2009, the definition of “Final Pay” in Section 1.12 is
deleted.

 

  3. Section 1.19 is amended and restated in its entirety to read as follows:

1.19 Primary Social Security Benefit means the monthly amount of primary old age
insurance benefits available to a Participant at the Participant’s Normal
Retirement Date or Postponed Retirement Date, as applicable, under the
provisions of Title II of the Social Security Act as in effect for the year
during which the Participant Separates from Service, without regard to any
increases in the wage base or benefit levels or any other change in law that
takes effect thereafter and, if the Participant Separates from Service prior to
reaching his or her Normal Retirement Date, assuming the Participant’s salary
would have remained constant to his or her Normal Retirement Date. Solely for
purposes of determining a Participant’s Primary Social Security Benefit, each
active Participant whose benefit is frozen December 31, 2008, shall be treated
as having Separated from Service December 31, 2008.

 

  4. Section 1.24 is amended and restated in its entirety to read as follows:

1.24 Year of Service means each 12-month period beginning with the date the
Participant commences employment with a Participating Employer or Associated
Company and ending on the date the Participant Separates from Service with all
the Participating Employers and Associated Companies. If a non-vested
Participant Separates from Service and is subsequently reemployed by a
Participating Employer, the Committee may determine in its discretion whether to
readmit the former



--------------------------------------------------------------------------------

Participant as a Participant and, if so, whether to credit the Participant’s
Years of Service prior to the break in service in determining vesting credit and
benefit accrual under the Plan. If a vested Participant Separates from Service
and is subsequently reemployed by a Participant Employer and readmitted as a
Participant by the Committee, the Participant’s Years of Service before and
after the break in service shall be aggregated for all purposes under the Plan.
As part of the freeze of benefit accruals, after December 31, 2008, no Years of
Service shall be credited for purposes of benefit accrual or vesting; however,
Participants will continue to receive credit for Years of Service for purposes
of determining eligibility for early retirement benefits.

 

  5. Section 4.1(b)(1) is amended and restated in its entirety to read as
follows:

(1) the vested benefit accrued under the Retirement Plan (or under any other
tax-qualified defined benefit pension plan sponsored by an Associated Company)
as of December 31, 2008, computed in the form of a single life annuity payable
at the Participant’s Normal Retirement Date;

 

  6. The following is added at the end of Section 4.1(c):

Notwithstanding the foregoing, the “aggregate vested account balance” in the
HEIRS Plan for any active Participant whose benefit is frozen December 31, 2008,
shall be determined as of December 31, 2008, but taking into account any
AmeriMatch and AmeriShare contributions and any other discretionary employer
contributions made with respect to the 2008 Plan Year.

 

  7. The following is added at the end of Section 4.3:

All Participants who are actively employed by a Participating Employer on
December 31, 2008, shall be fully vested in their retirement benefits accrued as
of such date.

 

  8. A new paragraph is added at the end of Section 4.7 to read as follows:

Notwithstanding the preceding paragraph, if the present value of the accrued
benefit of a Participant determined as of December 31, 2008, is less than the
limit on elective deferrals under Section 402(g) of the Code for 2008 ($15,500),
such Participant shall not be given a transition election. Rather, the present
value of such Participant’s accrued benefit, determined as of the month of
payment, shall be paid to the Participant in a lump sum in the first quarter of
2009.

 

2



--------------------------------------------------------------------------------

  9. Section 4.8(a) is amended and restated in its entirety to read as follows:

(a) Active Participant Death Benefit. Subject to Section 4.10, if a married
Participant dies while employed by a Participating Employer or an Associated
Company, the Participant’s Spouse shall be entitled to receive a monthly death
benefit commencing as soon as practicable (but in any event within ninety
(90) days) after the Participant’s death for a ten-year period or until the
death of the Participant’s Spouse, if earlier, that is equal to the Actuarial
Equivalent of the frozen monthly normal retirement benefit the Participant would
have been entitled to receive as of the Participant’s Normal Retirement Date
based on the formula in Section 4.1, as adjusted for payment prior to Normal
Retirement Date in the form of a payment for the lesser of ten (10) years or the
life of the Participant’s Spouse.

The Active Participant Death Benefit is not available to any Participant whose
benefit is cashed out (or deemed to be cashed out) in connection with the freeze
of benefit accruals effective December 31, 2008.

 

  10. The text of Section 4.9, Disability Benefits, is amended and restated in
its entirety to read as follows:

The Disability benefit is terminated effective December 31, 2008. No Disability
benefit shall be payable to any Participant who becomes Disabled after
December 31, 2008.

TO RECORD the adoption of these amendments, American Savings Bank, F.S.B., has
executed this document December 11, 2008.

 

AMERICAN SAVINGS BANK, F.S.B. By   /s/ K. Elizabeth Whitehead  

Its Executive Vice President, Chief

Administrative Officer and General Counsel

 

3